Memorandum: The judgment in favor of Mandel as trustee of the estate of Florence Nowicki should be modified by reducing the amount thereof by one half, to the sum of $2,120.87, and, as so modified, affirmed, with interest and costs. The reduction by one half represents the amount paid to Travelers Express Company from the contribution made by Daniel Nowicki to Travelers through his wife. The judgment awarded to Mandel as trustee of the estate of Daniel Nowicki should be reversed. The amount contributed to the payment to Travelers from Daniel Nowicki was not a preference to Travelers as a creditor of Daniel. The payment was in the nature of a gratuitous transfer to Travelers through Florence, Daniel’s wife. Therefore, the cause of action for a preference under the provisions of section 60 and subdivision 19 of section 1 of the Bankruptcy Act (U. S. Code, tit. 11, § 96; § 1, su-bd. [19]), as alleged in the complaint of the trustee in bankruptcy of the estate of Daniel, was not established. There may be another cause of action which can be asserted based upon an alleged fraudulent transfer under section 67 of the Bankruptcy Act, but such a cause of action is not before us, nor was there proof to substantiate it. (Appeal from judgment of Erie Trial Term in favor of plaintiff in action to collect antecedent debt.) Present — Williams, P. J., Bastow, Henry and Marsh, JJ.